DETAILED OFFICE ACTION 
Applicability of AIA  or Pre-AIA  Provisions
00.	This application, filed on or after March 16, 2013, is being examined under the first inventor to file [hereinafter "FITF"], AIA  provisions. 
If, however, this application's status as subject to FITF provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses.
Applicants' Election 
01.	Responding to the 4/6/2022 [hereinafter "4/6"] Restriction Requirement, the 6/8/2022 [hereinafter "6/8"] Response elects Species A2 (directed to FIG. 1B), Species B5 (directed to FIG. 6), and Species C2 (directed to FIG. 7B), without traverse, for prosecution on the merits. 
The 6/8/2022 Response identifies claims 1-3, 8-14, and 16-18 as being generic, and claims 4 and 19 as directed to elected Species A2, claims 5-7 and 20 as directed to elected Species C2. 
Accordingly, claim 15 is withdrawn. See 37 CFR § 1.142(b). 
The 4/6 Restriction Requirement is proper, it is maintained, and now it is made Final. 
Absent expressly stating otherwise, this Office Action DOES NOT addresses the patentability merit(s) of withdrawn claims. 
35 U.S.C. § 112 Rejections of the Claims
02.	The following is a quotation of relevant section(s) of 35 U.S.C. § 112: 
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter [that] the inventor or a joint inventor regards as the invention. 
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
03.	Claims 1-14 and 16-20 are rejected under 35 U.S.C. § 112(b) as indefinite for failing to particularly point out and distinctly claim the subject matter Applicants regard as the invention.
Specifically, in independent claims 1 and 16, and claims depending therefrom, reciting "a first device comprising a complementary metal-oxide-semiconductor (CMOS) substrate" renders indefinite scope of the claim because it recites a narrow feature (CMOS) and a broad characterization (substrate of) qualifying the narrow feature (CMOS). This therefore makes unclear whether it is the CMOS that limits scope of the claim or whether it is the substrate (which happens to be that of an intended, but not limiting CMOS) that limits the claim. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) would be indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See M.P.E.P. § 2173.05(c). Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by narrow language. The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the narrower feature is (a) merely exemplary of the remainder of the claim and therefore not required, or (b) a required feature of the claims. Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949). 
Moreover, "to an interconnect of the CMOS substrate" lacks proper antecedent basis because a substrate might have an interconnect on it or in it, but would NOT have an interconnect unless the substrate is recited to have an interconnect. This causes additional scope indefiniteness issues because is unclear whether the interconnect even is part of the device of provided as some intended for context not limiting the claims at all. 
The lack of clarity in the above noted features is especially detrimental because it is in the independent claims, from which the remaining claims depend. See, for example, M.P.E.P. § 2173.05(b) and the precedents cited therein (see, e.g., In re Wiggins, 179 USPQ 421, 423 (CCPA 1973), explicitly noting that "when the scope of the claim is unclear a rejection under 35 U.S.C. § 112, second paragraph, is proper"). See, also, Halliburton Energy Services, Inc. v. M-I LLC 85 USPQ2d 1654 (Fed. Cir., 2008) (noting the importance of a patent clearly distinguishing itself from the prior art). 
35 U.S.C. § 112(a) "[requires t]he specification [to] contain a written description of the invention," AND 35 U.S.C. § 132(a), second sentence, prohibits "[any] amendment [from] introduc[ing] new matter into the disclosure of the invention." ACCORDINGLY: (1) an amended claim MUST have WRITTEN DESCRIPTION SUPPORT in the portion(s) of the AS FILED disclosure describing the embodiment of the claimed invention; AND (2) any amendment adding to (or deleting from) the AS FILED disclosure of the invention MAY NOT introduce NEW MATTER.
Statutory Basis of the 35 U.S.C. § 101 Rejections
04.	35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
35 U.S.C. § 101 Rejections of the Claims -- Double Patenting
05.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim either is anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer complying with 37 CFR § 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney, or agent, of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO Internet website contains terminal disclaimer forms that may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application will determine what form should be used. A web-based "eTerminal Disclaimer" may be filled out completely online using web-screens. An "eTerminal Disclaimer" is auto-processed and immediately approved upon submission if it meets all requirements.
For more information about "eTerminal Disclaimers," please see: www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
06.	Claims 1-14 and 16-20 are rejected on the ground of nonstatutory obviousness-type double patenting as unpatentable over claims of U.S. Pat. No. 10,988,376 to inventors Qian et al. [hereinafter "Qian"].
Although the conflicting claims are not identical, they are not patentably distinct from each other because claims of Qian anticipate claims of this application (noting the indefinite scope of the claims in this application). For example, claim 1 of Qian recites:
A device comprising: a first metal layer over a complimentary metal-oxide-semiconductor (CMOS) wafer; a first dielectric layer over the CMOS wafer; a cavity in the first dielectric layer over the first metal layer; a bottom electrode over the first dielectric layer and the cavity; a piezoelectric layer over a portion of the cavity and the CMOS wafer, a gap formed over a remaining portion of the cavity; a top electrode over the piezoelectric layer; a protection layer over the piezoelectric layer and the top electrode and along sidewalls of the top electrode; a first via through the piezoelectric layer and a first portion of the top electrode down to a portion of the bottom electrode laterally separated from the cavity; a second via through the piezoelectric layer, the first dielectric layer, and a second portion of the top electrode proximate to the first portion of the top electrode down to the first metal layer; a second metal layer over and along sidewalls of the first via and the second via, over the first portion of the top electrode and the second portion of the top electrode, and along sidewalls of the protection layer adjacent to the first via and the second via; and a second dielectric layer over the CMOS and the cavity, wherein various portions of the second dielectric layer respectively form an elastic layer and a passivation, 
which anticipates the limitations of claim 1 of this application, reciting:
a first device comprising a complementary metal-oxide-semiconductor (CMOS) substrate; a second device arranged over the CMOS substrate, wherein the second device comprises: a first conductive element; and a second conductive element arranged over the first conductive element; a via opening extending through the first conductive element and the second conductive element of the second device to an interconnect of the CMOS substrate; and a via contact arranged in the via opening to contact the first conductive element, the second conductive element, and the interconnect of the CMOS substrate; wherein the via contact electrically connects the first conductive element and the second conductive element of the second device to the interconnect of the CMOS substrate,
wherein, absent more, "CMOS substrate" is determined to have a scope including any substrate/layer/film. 
Claim 1 of Qian also anticipates the limitations of process claim 16 of this application because it recites generic "providing" and "forming" steps yielding the structural features, as arranged, in product claim 1 of this application. 
Similarly, for the other claims. For example, with respect to claims 2 and 17 of this application, the via lining the via opening is inherent in the scope of claim 1 of Qian because, absent more qualifying lining results in lining having a scope including non-straight-line lining, a via going through substrates/layers/film results in the openings of the substrates/layers/film being lined. 
--If a generic claim is presented in a separate application after the issuance of a patent claiming one or more species within the scope of the generic claim, the Office may reject the generic claim on the grounds of nonstatutory double patenting when the patent and application have at least one common inventor and/or are either (1) commonly assigned/owned or (2) non-commonly assigned/owned but subject to a joint research agreement as set forth in 35 U.S.C. § 102(c). See M.P.E.P § 804. 
Applicants may overcome such a rejection by filing a terminal disclaimer. See In re Goodman, 11 F.3d 1046, 1053, 29 USPQ2d 2010, 2016 (Fed. Cir. 1993); In re Braithwaite, 379 F.2d 594, 154 USPQ 29 (CCPA 1967).
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

35 U.S.C. § 112(a) "[requires t]he specification [to] contain a written description of the invention," AND 35 U.S.C. § 132(a), second sentence, prohibits "[any] amendment [from] introduc[ing] new matter into the disclosure of the invention." ACCORDINGLY: (1) an amended claim MUST have WRITTEN DESCRIPTION SUPPORT in the portion(s) of the AS FILED disclosure describing the embodiment of the claimed invention; AND (2) any amendment adding to (or deleting from) the AS FILED disclosure of the invention MAY NOT introduce NEW MATTER.
CONCLUSION
07.	A shortened statutory period for reply to this Office Action is set to expire THREE MONTHS from the mailing date of this Office Action. 
Extension of this time period may be granted under 37 CFR 1.136(a). The maximum period for reply, however, is SIX MONTHS from the mailing date of this Office Action.
Any inquiry concerning this communication, or earlier communication(s) on this application, should be directed to Primary Examiner Hrayr A. Sayadian, who can be reached at (571) 272-7779, on Monday through Friday, 0730 – 1600 EDT/EST, whichever time zone is in effect at time of call--Mr. Sayadian's electronic mail address is hrayr.sayadian@uspto.gov. 
If attempts to reach Mr. Sayadian by telephone are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available only through Private PAIR. For more information about the PAIR system, see http://pair-direct.uspto.gov. The Electronic Business Center (EBC) at (866) 217-9197 (toll-free) may answer questions on how to access the Private PAIR system. 
/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814